United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1249
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 16, 2009 denying her claim for a schedule
award. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of her body causally related to her accepted right leg condition, thereby entitling her to a
schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On October 21, 2006 appellant, a 52-year-old mail carrier, sustained cuts and bruises to
her head and neck and injured her right leg when her truck was struck by another vehicle. She
filed a claim for benefits, which the Office accepted for laceration of the right leg and contusion of
the face, scalp and neck.

On January 6, 2007 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right leg.
In a report dated May 19, 2008, Dr. Harry K. Delcher, Board-certified in orthopedic
surgery and appellant’s treating physician, indicated that appellant had a 30 percent impairment
of the right leg based on atrophy and pain.
In order to determine whether appellant had any permanent impairment from her
accepted right leg condition, the Office referred appellant for an examination with Dr. Joseph C.
Tatum, Board-certified in orthopedic surgery. In a March 3, 2009 report, Dr. Tatum found that
appellant had no ratable impairment of the right leg. He stated that on examination appellant still
had discoloration about 15 centimeters above the right ankle on the lateral aspect of the leg;
however, he noted no swelling or evidence of weakness in the right leg. Dr. Tatum advised that
ligaments in the right knee were stable under stress and noted full extension of the right knee,
with flexion to 140 degrees. He concluded that appellant had completely recovered from her
October 2006 work injuries, had reached maximum medical improvement and did not require
any further treatment.
In a March 13, 2009 report, an Office medical adviser stated that despite occasional
swelling and discomfort appellant had no objective findings of any impairment to her right leg.
He found that appellant had a zero percent impairment of her right lower extremity.
By decision dated March 16, 2009, the Office denied appellant’s schedule award claim.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
(fifth edition) (the A.M.A., Guides) as the standard to be used for evaluating schedule losses.3
The claimant has the burden of proving that the condition for which a schedule award is sought
is causally related to his or her employment.4

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

Veronica Williams, 56 ECAB 367, 370 (2005).

2

ANALYSIS
In the instant case, the Office determined that appellant had no ratable permanent
impairment of her lower extremities causally related to her accepted right leg condition based on
the Office medical adviser’s March 13, 2009 report. The Office medical adviser adopted the
findings of Dr. Tatum who, in his March 3, 2009 report, noted no swelling or evidence of
weakness in the right leg and indicated that the ligaments in her right knee were stable under
stress. Dr. Tatum stated that appellant demonstrated full extension of the right knee, with flexion
to 140 degrees. He found that appellant had completely recovered from her October 2006 work
injuries. The Office medical adviser, relying on Dr. Tatum’s referral opinion, concluded that
appellant had no objective findings of any impairment to her right leg and determined that she
had zero percent impairment of her right lower extremity.
Appellant submitted a May 19, 2008 report from Dr. Delcher, her treating physician. He
indicated that appellant had a 30 percent impairment of the right leg based on atrophy and pain
but did not relate these findings to the applicable tables and charts of the A.M.A., Guides. The
report therefore did not contain an impairment rating which correlated with the A.M.A., Guides.
As Dr. Delcher offered a mere conclusion regarding the degree of appellant’s impairment,
without explaining the basis for his rating factors, the Office medical adviser properly found that
his opinion did not present a basis for a schedule award for the right lower extremity.5
As there is no other medical evidence establishing that appellant sustained any permanent
impairment of a scheduled member, the Office properly found that appellant was not entitled to a
schedule award due to her accepted right leg condition. The Board will affirm the March 16,
2009 decision.
CONCLUSION
The Board finds that appellant has not sustained any permanent impairment to a
scheduled member of her body causally related to her accepted right leg condition, thereby
entitling her to a schedule award under 5 U.S.C. § 8107.

5

The Board notes that a description of appellant’s impairment must be obtained from a physician, which must be
in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

